848 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony ROBY, Plaintiff-Appellant,Leonard Langs;  Rebbe C. Cowherd;  Stanley E. Durr;  KeithB. Downing;  Diane M. Durr, Plaintiffs,v.The CENTER COMPANIES, Defendant-Appellee.
No. 88-1019.
United States Court of Appeals, Sixth Circuit.
May 5, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
Plaintiff, Anthony Roby, appeals the order of the district court granting the defendant's motion for summary judgment and motion to dismiss.  Defendant has filed a motion to dismiss the appeal as to plaintiffs Langs, Cowherd, S. Durr, D. Durr and Downing.  All plaintiffs oppose that motion.


2
The notice of appeal herein was filed following the order of the district court dated December 18, 1987 granting the defendant's motion for summary judgment and motion to dismiss.  The notice of appeal filed December 30, 1987 named only plaintiff Roby as appellant.  The defendant now moves to dismiss this appeal, as to the other five (5) plaintiffs, based on Rule 3(c), Fed.R.App.P. for lack of appellate jurisdiction as to the parties not named in the notice of appeal.


3
Rule 3(c), Fed.R.App.P., provides that the notice of appeal shall specify the party or parties taking the appeal.   See Farley Transportation Co. v. Sante Fe Trail Transportation Co., 778 F.2d 1365 (9th Cir.1985).  This Court requires literal construction of Rule 3(c).   Life Time Doors, Inc. v. Walled Lake Door Co., 505 F.2d 1165, 1168 (6th Cir.1974), Van Hoose v. Edison, 450 F.2d 746 (6th Cir.1971).  The notice of appeal filed herein named only plaintiff Anthony Roby as appellant.  Therefore, this Court has no jurisdiction over plaintiffs Leonard Langs, Rebbe C. Cowherd, Stanley E. Durr, Keith B. Downing, or Diane M. Durr as they are not parties to this appeal.


4
It is ORDERED that the motion to dismiss as to the five (5) abovenamed plaintiffs be granted.